Citation Nr: 1510132	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  12-14 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Augusta, Maine


THE ISSUE

Entitlement to reimbursement of dental expenses for a gingival graft to tooth #14 at Northeast Periodontal Associates, P.A., in Bangor, Maine, on September 17, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from August 1961 to September 1965.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2010 decision of the Department of Veterans Affairs Medical Center (VAMC) in Augusta, Maine.

In June 2013, the Veteran testified in support of this claim before the undersigned Veterans Law Judge (VLJ) of the Board.  The hearing was at the local Regional Office (RO) in Togus, Maine, so a Travel Board hearing.

Consider also that a portion of the Veteran's records are being maintained electronically in Virtual VA and the Veterans Benefits Management System (VBMS).  Instead of paper, a highly secured electronic repository is used to store and review documents involved in the claims process.  The use of this paperless system allows VA to leverage information technology in order to more quickly and accurately decide claims for benefits.  Therefore, all future consideration of this Appellant's claim should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran received gingival graft to tooth #14 on September 17, 2010 by Dr. R. of Northeast Periodontal Associates, P.A., resulting in dental expenses of $500-$600, which the Veteran paid in full.

2.  At the time of receiving dental care, the Veteran had service-connected disabilities rated as totally impairing and, thus, was eligible for VA outpatient dental services and treatment.

3.  The evidence is in equipoise as to whether there was prior authorization for the September 17, 2010 gingival graft procedure to tooth #14.


CONCLUSION OF LAW

Resolving all reasonable doubt in this appellant's favor, she has established her entitlement to reimbursement of the dental expenses she incurred for the gingival graft to tooth #14 at Northeast Periodontal Associates, P.A., in Bangor, Maine, on September 17, 2010. 38 U.S.C.A. §§ 1703, 1712, 5107 (West 2014); 38 C.F.R. § 3.102, 17.52 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

In this decision, the Board is granting reimbursement of the dental expenses incurred as a result of the Veteran's treatment at Northeast Periodontal Associates, P.A., in Bangor, Maine, on September 17, 2010.  This represents a complete grant of the benefit sought on appeal.  Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  Thus, discussion of whether she received all required notice and assistance with her claim is unnecessary.

Analysis

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.54 (2014); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  A claimant is entitled to reimbursement/payment for medical treatment where VA authorizes payment for that treatment in advance.  38 U.S.C.A. § 1703; 38 C.F.R. §§ 17.52, 17.53, 17.54.

If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.  When the Veteran receives treatment at a non-VA facility without prior authorization, two statutes allow for payment or reimbursement for the medical expenses incurred for that treatment, specifically, 38 U.S.C.A. § 1725 and § 1728.  Application of either statute is generally dependent on whether the Veteran has an adjudicated service-connected disability.

This particular Veteran is requesting reimbursement for dental expenses incurred on September 17, 2010 from provider Dr. R. of Northeast Periodontal Associates, P.A.

Under 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161, there are various categories of eligibility for VA outpatient dental treatment; some require that a dental condition be service connected, but some do not.  One dental treatment eligibility category, known as Class IV, applies to Veterans who have a 100 percent disability rating, including owing to inability to work a job that could be considered substantially gainful versus just marginal in comparison (total disability rating due to individual unemployability (TDIU)).  38 U.S.C.A. § 1712(a)(1)(G); 38 C.F.R. § 17.161(h).  38 C.F.R. § 17.161(h) provides, "those whose service-connected disabilities are rated at 100% by schedular evaluation or who are entitled to the 100% rate by reason of individual unemployability may be authorized any needed dental treatment."

In this case, the Veteran was awarded a TDIU in a February 1993 rating decision.  In an April 1993 decision, the award was made retroactively effective from March 22, 1990.  Permanence of the award was established in a July 1994 rating decision.  Given that the Veteran has a total rating, she is thus eligible for outpatient dental services and treatment under 38 U.S.C.A §1712 (West 2014).

During her June 2013 hearing before the Board, the Veteran testified that VA had assigned her to the private dental provider, Dr. R. of Northeast Periodontal Associates, P.A., when she moved to Maine since the nearest VA facility was some three hours away.  Hearing Transcript p. 2, 6; 38 U.S.C.A. § 17.52(a) ("when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility . . . VA may contract with non-VA facilities for care in accordance with the provisions of this section.")  Until the treatment at issue in this case, she maintained that Dr. R. and Dr. Z., the Chief of Dental Services at the Augusta VAMC, always had worked together "seamlessly" over the years in providing her with dental care.  Id. at 6.

A treatment record of Dr. R. from March 2010 indicates that a free gingival graft was needed for tooth #14.  

On August 26, 2010, Dr. R. submitted a pre-authorization form to Dr. Z. at VA for the free gingival graft surgery to tooth #14.

On September 17, 2010, the surgery was performed by Dr. R. and the graft was placed.

Coincidentally, also on September 17, 2010, Dr. Z. completed the pre-authorization request and denied the claim, stating, "a similar procedure was authorized on 6/10/05-if it was done and paid for I would say this request should be denied as it didn't seem to work."  Presumably, Dr. R. received the denied pre-authorization request in the days thereafter.

In a decision dated October 1, 2010, the claim was disapproved by the VAMC on the bases that "similar procedure was done and did not work," and that there had been no prior authorization for the procedure.

On October 6, 2010, Dr. R. wrote to VA and explained that, while graft procedures had been done in June 2005, they were not done on tooth #14.  Dr. R. therefore requested payment for the procedure.  

In January 2011, VA sought a consultation from another VA staff dentist.  The dentist examined the graft that had been placed by Dr. R.  The dentist stated, "I informed the [patient] that due to lack of prior approval for the free gingival graft completed on 09/17/10 that the VA is unable to pay for this service and that she should speak with the periodontist to see if she can offer some assistance.  [Patient] agreed."

In February 2011, Dr. R. submitted a letter to VA.  She corrected her previous statement regarding the areas that had been previously grafted and explained that, on June 16, 2005 she obtained a pre-authorization for gingival grafting for teeth #14 and #15.  On June 17, 2005, she placed a connective tissue graft using donor tissue in these areas, but the surgery was never charged to the patient, and therefore, never charged to VA.  In 2010, the grafting was needed again, and a pre-authorization request was submitted on August 26, 2010.  Dr. R. stated, "because of impending medical surgery for her husband and [because] we had an earlier pre-authorization for graft surgery in the area of #14," the surgery was scheduled and took place on September 17, 2010.

In October 2011, the VAMC determined that Veterans Claims Assistance Act (VCAA) notice was not required for the claim because the treatment was not authorized and the Veteran did not meet the "emergent criteria" of 38 C.F.R. §§ 17.120 or 17.1002.

In December 2011, the Veteran testified at a hearing with officials from the VAMC, and in June 2013 she as mentioned also testified additionally before the undersigned VLJ of the Board.  She offered testimony at both hearings supporting the emergent nature of her condition.  During the VAMC hearing, the VAMC officials repeatedly advised her that the claim was denied because of lack of pre-authorization.  During the June 2013 hearing she testified that VA's rejection of the claim was a surprise to both her and Dr. R., given the manner in which things had been handled between Dr. R. and VA for numerous years.  She essentially argued that she was unaware of any problem with authorization at the time of her surgery, and that the situation left her stuck with VA refusing payment and the dentist demanding payment, and an inability to obtain authorization after the fact.  She testified that, when VA rejected the claim, she worked with Dr. R. on a repayment plan.  Dr. R. reduced the bill to $500-$600, which she paid in full.  Hearing Transcript, p. 6.


 38 U.S.C.A §1712(a)(3) (West 2014) provides that "[t]he total amount which the Secretary may expend for furnishing, during any twelve-month period, outpatient dental services, treatment, or related dental appliances to a Veteran under this section through private facilities for which the Secretary has contracted...may not exceed $1,000 unless the Secretary determines, prior to the furnishing of such services, treatment, or appliances and based on an examination of the Veteran by a dentist employed by the Department (or, in an area where no such dentist is available, by a dentist conducting such examination under a contract or fee arrangement), that the furnishing of such services, treatment, or appliances at such cost is reasonably necessary."  38 U.S.C.A §1712(a)(3) thus requires prior authorization for outpatient dental services if they will exceed $1,000 in a 
twelve-month period.

Of record is the Veteran's credible testimony that the actual cost of the surgery on September 17, 2010 was between $500 and $600, despite the fact that Dr. R. initially had requested a higher amount.  There is no indication of other major services from that year.  At the March 2010 check-up, no then recent procedures were listed as having been performed, and the only upcoming treatment indicated was the graft for tooth #14.  As the evidence does not show that the treatment in the preceding twelve-month period exceeded $1,000, and resolving this reasonable doubt in the Veteran's favor, the Board cannot definitively conclude that prior authorization was required for the dental services in question under 38 U.S.C.A §1712(a)(3) (West 2014).  

Moreover, again resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise regarding whether there was tacit prior authorization for the dental services in question.  As stated by Dr. R. in her February 2011 letter, "we had an earlier pre-authorization for graft surgery in the area of #14."   The VAMC has not disputed that there was such pre-authorization.  As such, the Board finds that there did exist a prior authorization for the grafting procedure to tooth #14 that had never been charged to VA, albeit dated from 2005.  

It is logical that Dr. R. would not have performed the surgery at issue without prior authorization, as this would create difficulty for her in being paid for her work.  She also had not received a rejection from VA concerning the August 26, 2010 pre-authorization request at the time of the surgery.  Again, the matter of whether there has been pre-authorization is a factual determination.  Similes, 6 Vet. App. at 557.  On review of the totality of the evidence, the Board finds that the facts here are at least in equipoise as to whether there was tacit prior authorization for the September 2010 surgery.  The evidence is at least in equipoise that either tacit prior authorization was provided or prior authorization was not required for the dental services at issue.  As such, and resolving all reasonable doubt in favor of the Veteran, entitlement to reimbursement for the dental expenses consequently incurred on September 17, 2010 is warranted.  38 U.S.C.A. §§ 1712, 5107 (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Reimbursement of the dental expenses for the gingival graft to tooth #14 at Northeast Periodontal Associates, P.A., in Bangor, Maine, on September 17, 2010 is granted.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


